Citation Nr: 0910892	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-15 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  Entitlement to an increased, compensable, rating for 
ruptured bladder. 

3.  Entitlement to an increased rating for intestinal 
adhesions, currently evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1940 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico.

Regarding the Veteran's claim of an increased rating for his 
service-connected intestinal adhesions, in the December 2006 
rating decision, the RO increased the Veteran's disability 
evaluation from 10 to 30 percent disabling effective July 26, 
2006.  As the increase does not represent the maximum 
available for the condition, the Veteran's claim remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  In a final September 1989 rating decision, the RO 
declined to reopen the previously denied a claim of 
entitlement to service connection for sinusitis.

2.  The evidence associated with the claims file subsequent 
to the September 1989 rating decision, by itself, or in 
conjunction with the previously considered evidence, does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.   

3.  The Veteran's ruptured bladder disability is not 
manifested by any urinary symptoms.  

4.  The Veteran's intestinal adhesion disability is primarily 
manifested by recurrent mild intestinal obstruction, with no 
evidence of definite partial obstruction shown by X-ray with  
frequent and prolonged episodes of severe colic distension, 
nausea or vomiting, following severe peritonitis, a ruptured 
appendix, a perforated ulcer, or an operation with drainage.


CONCLUSIONS OF LAW

1.  The September 1989 rating decision which declined to 
reopen the previously denied claim of entitlement to service 
connection for sinusitis is final.  38 U.S.C.A. §§ 5103(a), 
7103(a), 7104 (West 2002).

2.  The evidence received subsequent to the September 1989 
rating decision is not new and material and the requirements 
to reopen the claim have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2008).

3.  The criteria for a compensable disability evaluation for 
a ruptured bladder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103a, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.115(a), 
4.115(b), Diagnostic Code 7517 (2008).

4.  The criteria for a disability evaluation in excess of 30 
percent for intestinal adhesions have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7301 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, and private treatment 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Regarding whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
sinusitis, in the context of reopening a claim, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, an August 2006 notice letter provided the Veteran 
with the criteria for reopening the previously denied claim, 
the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the last 
prior denial in September 1989.

For increased rating claims, such as a compensable disability 
evaluation for ruptured bladder and a disability evaluation 
in excess of 30 percent for intestinal adhesions, VA must, at 
a minimum, notify a claimant that, (1) to substantiate an 
increased-rating claim, the evidence must demonstrate "a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life" and (2) that if an increase in the disability is 
found, the rating will be assigned by applying the relevant 
Diagnostic Codes (DC) based on "the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life."  The notice must also provide 
examples of the types of medical and lay evidence that may be 
obtained or submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

Such notice was not provided in this case.  Although the 
Veteran received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In an August 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected ruptured bladder and a disability evaluation in 
excess of 30 percent for intestinal adhesions, the evidence 
must show that his condition "ha[d] worsened enough to 
warrant the payment of a greater evaluation."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
December 2006 rating decision explained the criteria for the 
next higher disability rating available for the service-
connected ruptured bladder and intestinal adhesions under the 
applicable diagnostic code.  The April 2007 statement of the 
case provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
ruptured bladder and intestinal adhesions, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, multiple statements from 
the Veteran, and assisted the Veteran in obtaining evidence.  
Moreover, the Veteran has been given a VA examination in 
connection with his claims of entitlement to a compensable 
disability evaluation for ruptured bladder and entitlement to 
a disability evaluation in excess of 30 percent for 
intestinal adhesions.  The Board notes that the Veteran has 
not been given a VA examination in connection with his claim 
regarding whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
sinusitis; however, the duty to provide a medical examination 
or obtain a medical opinion applies to claims to reopen only 
if new and material evidence is presented.  38 C.F.R. § 
3.159(c)(4).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Claim to Reopen

The Veteran is claiming service connection for sinusitis as a 
result of his time in service.  The Board denied service 
connection for sinusitis in a February 1949 and November 1959 
decisions.  At the time of the February 1949 Board decision, 
the evidence of record showed that the Veteran's sinusitis 
was not incurred in or caused by his military service.  In 
the November 1959 decision, the Board noted a service 
treatment records added to the file after the previous 
decision which showed treatment for acute sinusitis in 
October 1944.  There was no further treatment during service.  
The Board denied service connection because the diagnosis in 
service was self-limiting and, in view of the absence of 
continuity of symptomatology, there was no relation to the 
diagnosis several years after service.  In a September 1989 
decision, the RO declined to reopen the previously denied 
claim.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.   

As previously noted, the Veteran's sinusitis claim was last 
denied in September 1989.  The evidence associated with the 
claims file at the time of the September 1989 rating decision 
included service treatment records (STRs), private treatment 
records, and VA outpatient treatment records.  Based on a 
review of the evidence, the RO determined that the record did 
not demonstrate that the Veteran's sinusitis was related to 
service, as it was diagnosed many years after separation and 
there was no evidence of complaints, treatment or a diagnosis 
in service, thus the claim was denied.

Evidence added to the record since the time of the last final 
denial in September 1989 includes VA outpatient treatment 
records dated August 2000 through July 2007, private 
treatment records, and statements from the Veteran.  While 
several VA outpatient treatment records and one private 
treatment medical record provide diagnoses of sinusitis, the 
evidence of record does not show the diagnoses to be related 
to the Veteran's service.    

While some of the evidence added to the record since 
September 1989 is new, in that it was not previously of 
record, the evidence is not material and the claim is not 
reopened.  The claim was last denied in September 1989 due to 
the absence of evidence demonstrating that the Veteran's 
sinusitis is causally related to active service.  Such 
evidence remains lacking at this time.  The recently-
submitted evidence does not objectively demonstrate that the 
Veteran's sinusitis is related to his time in service; it 
does not relate to an unestablished fact necessary to 
substantiate the claim.  For the same reason, it does not 
raise a reasonable possibility of substantiating the claim.  
Thus, the recently submitted evidence is not material and the 
requirements of 38 C.F.R. § 3.156(a) have not been satisfied.  

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for sinusitis must be 
denied.  Because the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Increased Rating Claims

The Veteran maintains that he is entitled to a compensable 
disability evaluation for his service-connected ruptured 
bladder and a disability evaluation greater than 30 percent 
for his service-connected intestinal adhesions.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the Veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

During service, the Veteran suffered a ruptured bladder.  
Later in service, he suffered an intestinal obstruction and 
adhesions subsequent to the surgical repair of the bladder.  

The service-connected history of ruptured bladder is 
currently assigned a noncompensable evaluation under 38 
C.F.R. § 4.115(b), Diagnostic Code (DC) 7517.  The service-
connected intestinal adhesions are currently evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7301.  

An injury to the bladder is evaluated pursuant to 38 C.F.R. § 
4.115(b), DC 7517, which requires an evaluation under 38 
C.F.R. § 4.115(a), rating of the genitourinary system 
dysfunctions, voiding dysfunction.  Under 38 C.F.R. § 
4.115(a), diseases of the genitourinary system generally 
result in disabilities related to renal or voiding 
dysfunctions, infections, or a combination of these.  Only 
the predominant area of dysfunction shall be considered for 
rating purposes.  In this regard, a voiding dysfunction is 
rated as urine leakage, urine frequency, or obstructed 
voiding.  38 C.F.R. § 4.115(a).  

Adhesions of the peritoneum are evaluated pursuant to 38 
C.F.R. § 4.114, Diagnostic Code (DC) 7301.  Under DC 7301, a 
30 percent rating is warranted when there are moderately-
severe adhesions of the peritoneum which cause partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  A 50 
percent rating is warranted when there is severe impairment 
from definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic distension, 
nausea or vomiting, following severe peritonitis, a ruptured 
appendix, a perforated ulcer, or an operation with drainage.

A private treatment record dated in September 2004 showed 
that the Veteran has chronic gastritis.  A colonoscopy dated 
in March 2006 noted multiple diverticuli in the sigmoid colon 
and a diagnosis of diverticulosis.  

A VA outpatient treatment record dated in August 2006 
indicated that the Veteran has uncontrollable gastritis. 

The Veteran underwent VA genitourinary and intestine 
examinations in October 2006.  At the time of the 
examination, the Veteran reported that in addition to his 
service-connected ruptured bladder, he had carcinoma of the 
prostate and underwent a prostatectomy 15 years ago.  The 
Veteran reported that he does not have incontinence, however, 
he has erectile dysfunction.  Regarding his service-connected 
intestinal adhesions, the Veteran reported that the 
disability has caused recurrent mild intestinal obstruction, 
subsiding spontaneously without additional need for surgery.  
He also stated that has had repeated colonoscopies since 
1994, removal of benign polyps, and a diagnosis of 
diverticulosis.  The Veteran did not complain of nausea, 
vomiting, constipation, diarrhea, or fistula.        

Regarding the Veteran's ruptured bladder, on physical 
examination, the examiner reported that the Veteran did not 
have incontinence, recurrent urinary tract infections, renal 
colic or bladder stones, acute nephritis, hospitalizations 
for urinary tract infections, frequency of dilations, 
drainage procedures, diet therapy, infections, neurological 
problems, vascular problems, or diabetes.  The Veteran's 
voiding pattern was described as good.  The examiner 
indicated that the Veteran had surgery 15 years ago for 
carcinoma of the prostate, as well as, surgery to repair his 
bladder in 1944.  The examiner also noted that the Veteran 
did not have fistula or testicular atrophy.  His sensations 
and reflexes were intact and his peripheral pulses were 
normal.  The Veteran's testicles were soft and movable, 
without masses.  His epididymis and spermatic cords were 
normal.  His anus was normal and his rectal walls were 
without masses.  The Veteran's seminal vesicles were not 
palpable.  Regarding the Veteran's intestinal adhesions, on 
physical examination, the examiner reported that the Veteran 
has occasional abdominal pain, which lasts minutes to hours, 
and sometimes continuously.  The examiner stated, that 
independent of his abdominal pain, the Veteran has heartburn 
and burning epigastric pain.  

The examiner diagnosed the Veteran with a ruptured bladder 
due to an accident in service, however, noted that the 
Veteran did not have any urinary symptoms.  The Veteran was 
also diagnosed with carcinoma of the prostate, post-radical 
prostatectomy 15 years ago.  The examiner reported that the 
Veteran has erectile dysfunction, more likely than not 
secondary to treatment for carcinoma of the prostate, which 
is currently treated with a penile prosthesis.  Regarding the 
Veteran's intestinal adhesions, the examiner diagnosed the 
Veteran with recurrent intestinal obstruction due to 
adhesions, secondary to blunt abdominal trauma due to a 
ruptured urinary bladder.  

A VA outpatient treatment record dated in July 2007 indicated 
that the Veteran does not have urinary complaints. 

Given the evidence of record, the Board finds that there is 
no support for a compensable disability rating under DC 7517 
for the Veteran's service-connected ruptured bladder.  As 
indicated above, DC 7517 requires evaluation under 38 C.F.R. 
§ 4.115(a), voiding dysfunction.  As such, voiding 
dysfunction requires an evaluation as either urine leakage, 
urine frequency, or obstructed voiding.  
38 C.F.R. § 4.115(a).  In the present case, there is no 
evidence of voiding dysfunction.  A compensable rating for 
obstructive voiding is not warranted as there is no marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following:  Post void residuals greater than 150 cc.; 
uroflowmetry with markedly diminished peak flow rate (less 
than 10 cc/sec); recurrent urinary tract infections secondary 
to obstruction; or stricture disease requiring periodic 
dilatation every 2 to 3 months.  

At the October 2006 VA examination, the Veteran's voiding 
pattern was described as good and he had no urinary symptoms.  
Further, the July 2007 VA outpatient treatment record 
indicated that the Veteran does not have urinary complaints.  
Therefore, given the evidence of record, the Veteran does not 
warrant a compensable disability evaluation under DC 7517.

Given the evidence of record, the Board also finds that there 
is no support for a disability rating in excess of 30 percent 
under DC 7301 for the Veteran's service-connected intestinal 
adhesions.  Under DC 7301, a 50 percent rating is warranted 
when there is severe impairment from definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage.  The October 
2006 VA examination noted occasional abdominal pains lasting 
minute to hours, sometimes continuously.  There is no 
evidence of frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
a ruptured appendix, a perforated ulcer, or an operation with 
drainage.  Therefore, the evidence of record does not warrant 
a disability evaluation in excess of 30 percent under DC 
7301.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for sinusitis is denied.

Entitlement to a compensable disability rating for service-
connected ruptured bladder is denied.   

Entitlement to a disability rating in excess of 30 percent 
for service-connected intestinal adhesions is denied.   



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


